 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 13 
76International Union of Elevator Constructors, Local 8 
and 
National Elevator Bargaining Association 
(Otis Elevator Co.).  
Case 20ŒCDŒ745 
February 19, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  

National Elevator Bargaining Association (NEBA), on 
behalf of Otis Elevator Company (Employer), filed a 
charge on August 18, 2009, alleging that International 
Union of Elevator Constructors, Local 8 (the Union) vio-
lated Section 8(b)(4)(D) of the Act by engaging in pro-

scribed activity with an object of forcing the Employer to 
assign certain work to employees
 it represents rather than 
to employees of certain floori
ng contractors.  The hearing 
was held September 9 and 10, 2009, before Hearing Of-
ficer Scott M. Smith.  Ther
eafter, NEBA, the Employer, 
and the Union each file
d a posthearing brief.
1 The National Labor Relations Board
2 affirms the hear-
ing officer™s rulings, finding them free from prejudicial 
error.  On the entire record
, the Board makes the follow-
ing findings.
3 I.  JURISDICTION
 The parties stipulated at th
e hearing that, during the 
preceding 12 months, the Employer had gross revenues 
in excess of $500,000 and, at its California locations, 
purchased goods and services valued in excess of 

$50,000 directly from points outside the State of Califor-
nia.  Accordingly, we find that the Employer is engaged 
in commerce within the meaning of Section 2(6) and (7) 
                                                          
 1 The flooring contractors did 
not file a posthearing brief. 
2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 

powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 

three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
3 We grant NEBA™s and the Employer™s unopposed motion to cor-
rect the record. 
of the Act.  The parties also 
stipulated, and we find, that 
the Union is a labor organization within the meaning of 

Section 2(5) of the Act.    
II.  THE DISPUTE
 A.  Background and Facts of the Dispute 
The Employer manufactures, sells, installs, modern-
izes, services, and repairs el
evators, escalators, and re-
lated equipment, and is 
a member of NEBA, a multi-
employer bargaining association and a signatory to 
NEBA™s collective-bargaining
 agreement with the Un-
ion.  This agreement provides that ﬁthe assembly of all 
cabs completeﬂ is performed exclusively by elevator me-
chanics represented by the Un
ion.  The Employer™s con-
tracts with general contract
ors on major projects, how-
ever, typically exclude the in
stallation of elevator floor-
ing.   When it is time to install the elevator flooring, 

flooring contractors install it and the Employer™s me-
chanics perform other tasks.   
In approximately December
 2008, a California State 
elevator inspector informed the Employer that State law 
required the Employer to ha
ve a licensed mechanic pre-
sent during the installation of elevator flooring.  Pursuant 

to this understanding, the Employer began assigning its 
licensed union mechanics to
 perform ﬁstandbyﬂ work 
during the installation of elevator flooring.  Performing 

ﬁstandbyﬂ work on one pr
oject, according to Kenneth 
Greenling, the Employer™s construction superintendent, 
entailed sitting on a bucket watching while the floors 

were installed.   
General Contractors HMH Builders and Turner Con-
struction awarded the Employ
er the work of elevator 
installation at Lodi Memorial Hospital (Lodi) and Mercy 
San Juan Medical Center (Mercy), respectively.  Ex-

cluded from both of the Employer™s contracts was the 
installation of elevator flooring.  HMH Builders awarded 
the installation of elevator flooring work at Lodi to Capi-

tol Commercial Flooring and Capitol City Tile and Mar-
ble.  Turner Construction aw
arded the installation of ele-
vator flooring work at Mercy to B.T. Mancini.   
The parties™ dispute over flooring installation and 
standby work at Lodi and Mercy began around August 
2009.  Patrick McGarvey, the Union™s business manager, 

maintained that the flooring installation was the Union™s 
work and they wanted that work, according to testimony 
from Christian Grenier, the Employer™s labor relations 

manager.  Moreover, McGarvey
 stated in his August 7, 
2009 letter to Grenier that the Union ﬁdoes not wish to be 
a partyﬂ to standby practices which could result in legal 

issues for union members.  McGarvey reiterated in his 
August 21, 2009 letter to Grenier that ﬁ[o]ur position is 
that Otis cannot require its employees to perform 
 ELEVATOR CONSTRUCTORS LOCAL 8
 (OTIS ELEVATOR CO
.)  77‚standby work™ which exposes them to legal liability for 
lending their individual certifications to persons who 
have not been appropriately certified.ﬂ  Consistent with 
those statements, the Union directed its members not to 

perform standby work, but instead to do the flooring 
work themselves. 
Around mid-August 2009, the Employer assigned un-
ion mechanics Matthew Andrie
s and Lee Moore to work 
ﬁstandbyﬂ at Lodi and Mercy while employees of the 
flooring contractors installed th
e elevator flooring.  Both 
employees refused to perform the ﬁstandbyﬂ work.  
Greenling testified that Moore told him he could not per-
form the work because ﬁI get in
 trouble if I don™t do it for you and I can get fined by the union if I do it.ﬂ  
On August 20, 2009, the Union filed a grievance with 
the Employer for violating the collective-bargaining 
agreement by ﬁassisting general contractors to use 
tradesmen other than Elevator Constructors to perform 

work specified in Article IV 
Paragraph 2; specifically car 
floor covering at Lodi Memorial Hospital and Mercy San 
Juan Hospital.ﬂ   
B.  Work in Dispute 
The parties did not stipulate to the work in dispute.  
The notice of hearing described the disputed work as 

ﬁ[t]he installation of elevator
 flooring at Lodi Memorial 
Hospital located at 975 South Fairmont Street, Lodi, 
California 95240; and at Mercy San Juan Medical Center 

located at 6501 Coyle Avenue, Carmichael, California, 
95608.ﬂ  No party disputes this description. 
C.  Contentions of the Parties 
The Union argues that the no
tice of hearing should be 
quashed because there is no jurisdictional dispute.  Ac-
cording to the Union, it made no claims to the flooring 
installation work.  Moreover, the Union argues, the Em-
ployer is actually seeking a 
ruling on a contractual dis-
pute involving whether it can assign ﬁstandbyﬂ work to 
its employees under the terms of its collective-bargaining 
agreement with the Union.  Thus, the Union asserts, that 

type of dispute cannot be resolved under Section 10(k) of 
the Act.  The Union further asserts that it has validly dis-
claimed any interest in the work in dispute, and that the 

parties™ 1999 letter agreement provides an alternative 
avenue of relief for the parties.   
NEBA and the Employer contend that there are com-
peting claims for the work in
 dispute and that there is 
reasonable cause to believe that the Union violated Sec-
tion 8(b)(4)(D) of the Act.  They further argue that there 

is no agreed-upon method for voluntary adjustment of 
the dispute.  On the merits, NEBA and the Employer 
argue that the factors of em
ployer preference and past 
practice, area and industry practice, relative skills and 
training, and economy and efficiency of operations sup-
port an award to employees 
of the flooring contractors.
4  They further contend that a broad award is warranted 
because the Union has demons
trated a proclivity to en-
gage in unlawful conduct to force the assignment of the 
disputed work to employees it represents.   
D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to believe that Section 8(b)(4)(D) has 

been violated.  
Operating Engineers Local 825 (Struc-
ture Tone, Inc.
), 352 NLRB 635, 636 (2008).  This re-
quires finding that there is reasonable cause to believe 
that there are competing clai
ms for the disputed work 
and that a party has used proscribed means to enforce its 

claim to the work in dispute. 
 Id.  Additionally, the Board 
will not proceed under Section 10(k) if there is an 
agreed-upon method for the voluntary adjustment of the 

dispute.  Id.  On the record, we
 find that this standard has 
been met. 
1.  Competing claims for work 
We find that the employees 
of the flooring contractors 
have claimed the disputed work by their performance of 
it.  See 
Operating Engineers Local 513 (Thomas Indus-
trial Coatings
), 345 NLRB 990, 992 fn. 6 (2005) (ﬁper-
formance of work by a group 
of employees is evidence 
of a claim for the work by those employees, even absent 

a specific claimﬂ).   
We also find reasonable cause to believe that the Un-
ion has claimed the disputed work for its employees.  As 

set forth above, Grenier testified that McGarvey main-
tained that the flooring installation was the Union™s work 
and that they wanted that 
work.  Although McGarvey 
denied making such statements, Grenier™s testimony is 
sufficient to establish reasonab
le cause to believe that the 
Union made a claim for the disputed work.  See 
Carpen-
ters (Tangram Flooring)
, 354 NLRB No. 104, slip op. at 
3 (2009).  Moreover, as described above, the Union filed 

a grievance with the Employ
er effectively claiming the 
flooring installation work.  See 
Laborers Michigan Dis-
trict Council (Walter Toebe Construction)
, 353 NLRB 
1080, 1081 (2009) (evidence of competing claims con-
sisted of union business agent™s statement requesting 
work be assigned to union, and grievance challenging the 

employer™s assignment of work to another union); 
Plumbers District Council 16 (L & M Plumbing)
, 301 
NLRB 1203, 1204 (1991) (union™s grievance against 

employer for allegedly violating the agreement between 
                                                          
 4 The Union™s posthearing brief did not address the merits of the dis-
pute. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  78them by subcontracting work to employees not repre-
sented by union was, in effect, a demand for the work).   
The Union alternatively argues that even if it made a 
claim for the disputed work, it disclaimed the work 

through statements that McGa
rvey made at the hearing 
and in letters that McGarvey sent to the Employer.
5  For 
a disclaimer to be effective, it must be a clear, unequivo-

cal, and unqualified disclaimer of all interest in the work 
in question.  Conduct inconsistent with a disclaimer mili-
tates against its effectiveness.  Thus, an otherwise clear 

and unequivocal disclaimer may be rendered ineffective 
by subsequent union conduct manifesting a continuing 
jurisdictional claim.  
Operating Engineers Local 150 
(R&D Thiel)
, 345 NLRB 1137, 1139 (2005).   
Here, the Union™s pending gr
ievance effectively claim-
ing the work represents a continuing jurisdictional claim 
to the disputed work that renders its disclaimers ineffec-
tive.
6  See 
Plumbers District Council 16 (L & M Plumb-
ing)
, supra (union™s continued pursuit of grievance in-
consistent with its assertion that it disclaimed interest in 
the disputed work).   
2.  Use of proscribed means 
There is reasonable cause to
 believe that the Union en-
gaged in proscribed means, namely threatening and then 

effectuating a work stoppage, 
in order to enforce a claim 
to the disputed work.  As discussed above, the Union 
effectively stated in its 
correspondence with the Em-
ployer that it does not want its members to perform 
standby work and the Employer could not require that 
they do so.  The Union™s grievance states that it believes 

the Employer assisted the Ge
neral Contractors to deprive 
the Union of the flooring installation work.  Thus, the 
Union directed its members not to standby and watch 
others perform their work, but to perform the work them-
selves, according to Grenier.  Consequently, when the 

Employer assigned ﬁstandbyﬂ work to Moore and An-
dries, they refused.  Moore refused in part, according to 
Grenier, for fear of being fined by the Union if he per-

formed the work. 
                                                          
 5 During the hearing, McGarvey te
stified that the Union makes no 
claim to flooring installation work when it is not awarded to the Em-
ployer.  Additionally, in his August 21, 2009 letter to Grenier, 
McGarvey wrote that the Union™s dis
pute is ﬁnot over flooring installa-
tion work Otis was not awarded.ﬂ  Last, the Union argues that 
McGarvey clearly disclaimed the work
 by stating in his August 7, 2009 
letter to Grenier, ﬁ[i]f you want someone other than an employee we 

represent to engage in such practices 
[referring to standby work], that is 
your business; but this union does not wish to be a party to such prac-
tices which, again, could result in legal issues for our individual mem-

bers.ﬂ   
6 Accordingly, the Board need not pass on whether McGarvey™s 
statements, standing alone, constituted valid disclaimers. 
Here, the Union directed its proscribed activity at the 
Employer rather than at the 
General Contractors, the par-
ties that employed the flooring contractors who per-
formed the work in dispute.  Nevertheless Section 

8(b)(4)(D) was intended to remedy such a situation.   As 
the Board has explained:   
 Section 8(b)(4)(D) makes it an unfair labor practice for 

a labor organization to engage in proscribed activity 
with an object of ﬁforcing or requiring 
any employer
 to 
assign particular work to employees in a particular la-
bor organization or in a particular trade, craft, or class 
rather than to employees in another labor organization 
or in another trade, craft, or class.ﬂ  The Board has in-
terpreted this language as showing the ﬁclear intent of 

Congress to protect not only employers whose work is 
in dispute from such [proscribed] activity, but 
any
 em-
ployer against whom a union acts with such a purpose.ﬂ   
 Structure Tone,
 supra, 352 NLRB at 636, quoting 
Plumbers 
Local 195 (Gulf Oil)
, 275 NLRB 484, 485 (1985) (emphasis 
in original).  See also 
Longshoremen ILA Local 1911 
(Cargo Handlers)
, 236 NLRB 1439, 1440 (1978).   
Here, it is clear that an object of the Union™s work 
stoppage against the Employer was to force the reas-
signment of the disputed work.
7   3.  No voluntary method of adjustment of dispute 
In order for an agreement to constitute an agreed-upon 
method for voluntary adjustment, all parties to the dis-
pute must be bound to
 that agreement.  
Operating Engi-
neers Local 150 (Nickelson Industrial Service),
 342 
NLRB 954, 955 (2004).   
The Union argues that the 1999 agreement between the 
Union and the National Elevator Industry, Inc. (NEII), a 
multiemployer bargaining association of which the Em-

ployer was a member, provides an alternative avenue of 
relief for the parties.
8  To the extent that the Union is 
claiming that the 1999 agreement constitutes a voluntary 

method of adjustment of dispute, we disagree.  The floor-
                                                          
 7 The Union™s refusal to perform standby work at Lodi and Mercy 
constituted proscribed means because an object of this conduct was to 
force the reassignment of the work in dispute.  Accordingly, we do not 
address the question of whether th
e Union could refuse to perform 
standby work in the absence of an unlawful object, including whether 
the Employer is entitled to assign standby work under the terms of the 
parties™ collective-bargaining agreemen
t.   Nor do we address any of 
the legal arguments underlying the Union™s grievance. 
8 That agreement states that ﬁ[s]h
ould any local union(s) engage in a 
work stoppage against a NEII employer in conjunction with a dispute 

over the assignment of cab interior 
work, the international office agrees 
to order the local union(s) to return 
to work and resolve the dispute in 
the manner set forth in the agreemen
t.ﬂ  According to the Employer, 
however, it withdrew from NEII for collective-bargaining purposes in 
1987.   
 ELEVATOR CONSTRUCTORS LOCAL 8
 (OTIS ELEVATOR CO
.)  79ing contractors were not a pa
rty to that agreement and 
thus are not bound by it.  Thus, because not all the parties 
to the dispute were bound to th
at agreement, we find that 
there is no voluntary method for adjustment of this dis-

pute.
9 Based on the foregoing, we find reasonable cause to 
believe that there are compet
ing claims for the disputed 
work and that a violation of Section 8(b)(4)(D) has oc-
curred.  We further find that no voluntary method exists 
for the adjustment of the dispute.  Accordingly, we find 

that this dispute is properly before the Board for deter-
mination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.   NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting),
 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 

is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction),
 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute: 
1.  Certification and collec
tive-bargaining agreements 
At the hearing, the parties st
ipulated that the Employer 
is not failing to conform to an order of certification of the 

Board determining the bargaining representative for the 
employees performing the work in dispute.  As stated 
above, the Employer is a signatory to a collective-

bargaining agreement providing that union mechanics 
perform the ﬁassembly of all cabs complete.ﬂ  Neverthe-
less, the flooring installation work has not been awarded 
to the Employer in this case,
 and therefore the Employer 
does not have the ability to assign the work to its em-

ployees.  No collective-bargaining agreement covers the 
employees of the flooring cont
ractors.  Accordingly, we 
find that this factor does not favor awarding the disputed 

work to either employees represented by the Union or 
employees of the flooring contractors. 
2.  Employer preference and past practice 
The General Contractors pref
er that the work in dis-
pute continue to be performed by the employees of the 
flooring contractors.  Although the Employer did not 

explicitly state its preference, the Employer has histori-
cally deferred to the General 
Contractors™ preference for 
hiring employees of the flooring contractors.  Indeed, the 

                                                          
 9 Nor would resolution of the Union™s grievance constitute a volun-
tary method of adjustment of dispute, as the flooring contractors were 
also not parties to the grievance. 
Employer™s contracts to install and construct elevators on 
major projects routinely excl
ude flooring installation.  
David Holliman, a 29-year employee of the Employer 
and its current regional field operations manager, testi-

fied that when it is time for the flooring to be installed in 
the elevator, ﬁthe flooring c
ontractor comes in and in-
stalls the flooringﬂ while the mechanic performs other 

work on the job site.  Thus, although the Employer did 
not affirmatively state its pref
erence, overall, this factor 
favors an award of the disput
ed work to the employees of 
the flooring contractors. 
3.  Area practice 
George Williamson and Cliff Kunkel, representatives 
from the General Contractors, and even McGarvey, the 
Union™s business manager, all testified that based on 

their experience, when it came 
time to install the elevator 
flooring, the employees of specialty flooring contractors 
installed it and the mechanics performed other tasks.  

Greenling, with experience as the Employer™s construc-
tion superintendent in other locations, testified to the 
same.  Therefore, we find that
 this factor favors an award 
of the disputed work to the employees of the flooring 
contractors. 
4.  Relative skills and training 
Williamson and Kunkel testified that flooring installers 
must have certain training an
d experience qualifications.  
For installation of rubber flooring on the Lodi project, 

the Employer provided evidence of training sessions of-
fered by the flooring manufacturer for installers to ﬁbe-
come proficientﬂ in rubber flooring installation.  For in-

stallation of ceramic tile on the Lodi project, General 
Contractor HMH Builders required its flooring installer 
to have a ﬁminimum of 5 years successful documented 
experience with work comparable to that required for this 
Project.ﬂ  Kunkel, Turner 
Construction™s representative 
for the Mercy project, similarl
y testified that a typical 
minimum qualification required on flooring projects 
would be a 5-year history of installing work similar to 

the specifications in their agreements, as well as licens-
ing requirements.  Both representatives testified that the 
employees of the flooring contractors for the Lodi and 

Mercy projects met their requirements.   
The record also indicates 
that the Union™s apprentice-
ship program for mechanics trains them to install certain 

types of flooring.  There was also testimony of instances 
on other projects where union mechanics actually in-
stalled certain types of flooring.  Nevertheless, we find 

that this factor only slightly favors an award of the dis-
puted work to the employees 
of the flooring contractors 
because the record does not 
indicate that the mechanics 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  80met the General Contractor
s™ specific experience re-
quirements for the Lodi and Mercy projects.   
5.  Economy and efficiency of operations 
Williamson testified that the 
lobby flooring typically 
matches the elevator flooring.  Indeed, Kunkel testified 
that the employees of the flooring contractors install the 
flooring for most of the building.  Given this uniformity 

in installation methods and materials that already exists 
in the building, it appears mo
re efficient for employees 
of the flooring contractors to
 also install the elevator 
flooring.  See 
Structure Tone, Inc.,
 supra, 352 NLRB at 
638 (economy and efficiency of
 operations factor favored 
awarding employee delivering materials to all but one 
floor the work of also delivering materials to that 
floor).
10  Accordingly, we find that this factor favors an 
award of the disputed work to
 the employees of the floor-
ing contractors. 
Conclusion 
After considering all the rele
vant factors, we conclude 
that employees of the flooring contractors are entitled to 
perform the work in dispute.  We reach this conclusion 

relying on the factors of employer preference and past 
practice, area practice, relative skills and training, and 
economy and efficiency of operations.
11   F.  Scope of the Award 
NEBA and the Employer request a broad award cover-
ing the work in dispute.  They argue that in addition to 

the work at Lodi and Merc
y, the Union claimed the 
flooring installation work at a third job site in Sacra-
mento, 500 Capitol Mall, and that the totality of its con-

                                                          
 10 Although California law may require 
that a mechanic be present to 
perform ﬁstandbyﬂ work, the record does not specifically demonstrate, 
as discussed above, that the Union 
mechanics had the flooring contrac-
tors™ specialized experience required 
to perform the disputed work.   
11 In so concluding, we reject the Union™s argument that a Board or-
der here would be ineffectual because
 the flooring installations at both 
Lodi and Mercy have now been complete
d.  The mere fact that disputed 
work has been completed does not re
nder a jurisdictional dispute moot 
where nothing indicates that similar disputes are unlikely to recur
.  Iron 
Workers California District Council (Madison Industries)
, 307 NLRB 
405, 407 fn. 5 (1992).  There is no such evidence here.  To the contrary, 
the Union is still pursuing its grie
vance alleging that the Employer 
assisted the General Contractors to use tradesmen other than Union 

mechanics to perform the 
flooring installation work. 
duct establishes a propensity for violating the Act and 
that the dispute is likely to recur at other locations. 
For the Board to issue a br
oad award, there must be 
evidence that the disputed 
work has been a continuing 
source of controversy in the relevant geographic area and 
that similar disputes are likely 
to recur.  There must also 
be evidence that demonstrates that the charged party has 

a proclivity to engage in unlawful conduct to obtain work 
similar to the disputed work.  
Carpenters Local 13 (First 
Chicago NBD Corp.)
, 331 NLRB 281, 284 (2000). 
Here, there is testimony that in addition to the inci-
dents at Lodi and Mercy, McGarvey claimed the flooring 
installation work as the Union™s work at the ﬁ500 Capitol 
Mallﬂ project and told the Em
ployer that the mechanics 
would not perform standby work at that location.  These 

few instances, none in defi
ance of a Board order, fall 
short of establishing a ﬁproc
livity.ﬂ  Id.  Therefore, we 
conclude that a broad order is inappropriate and the de-

termination is limited to the controversy that gave rise to 
this proceeding.  Id. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of Capitol Commercial Flooring, and 
Capitol City Tile and Marble are entitled to perform the 
installation of elevator flooring at Lodi Memorial Hospi-
tal located at 975 South Fairmont Street, Lodi, Califor-

nia, 95240; and employees of B.T. Mancini are entitled 
to perform the installation of elevator flooring at Mercy 
San Juan Medical Center located at 6501 Coyle Avenue, 

Carmichael, California, 95608.  
2.  International Union of Elevator Constructors, Local 
8 is not entitled by means proscribed by Section 
8(b)(4)(D) of the Act to forc
e Otis Elevator Company to 
assign the disputed work to employees represented by it. 
3.  Within 14 days from this date, International Union 
of Elevator Constructors, Local 8, shall notify the Re-
gional Director for Region 20 in writing whether it will 

refrain from forcing Otis El
evator Company, by means 
proscribed by Section 8(b)(4)(D), to assign the disputed 
work in a manner inconsistent
 with this determination. 
   